Citation Nr: 0718038	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-16 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the issue on appeal.  The veteran 
has since relocated to Oklahoma and his file was transferred 
to the RO in Muskogee, Oklahoma.  In May 2007, the Board 
advanced this case on its docket in response to a request by 
The American Legion.  On return of the claims file to the RO, 
the RO should evaluate the veteran's claim for service 
connection for tinnitus, as requested by The American Legion 
in May 2007.


FINDINGS OF FACT

1.  The veteran did engage in combat during military service.

2.  The preponderance of the evidence indicates that the 
veteran's current bilateral defective hearing is not related 
to service.


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. § 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an April 2003 
VCAA letter issued prior to the rating decision on appeal 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
reasonable development and notification necessary for the 
disposition of the issue adjudicated by this decision has 
been completed.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date or a rating for the disability on appeal.  Having 
identified this inadequacy in the VCAA notice given to the 
veteran, the Board initially presumes this error to have been 
prejudicial to the veteran.  See Sanders v. Nicholson, (No. 
06-7001) (Fed. Cir. May 16, 2007) (requiring VA to presume 
errors in VCAA notice to be prejudicial to appellant, and 
shifting burden to VA to demonstrate error was not 
prejudicial).  The Board finds, however, that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
bilateral defective hearing, any questions as to the 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Service Connection, Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for sensorineural hearing 
loss, an organic disease of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

A review of the evidence of record shows that the veteran 
served as a rifleman and qualified as a sharpshooter.  He 
served, in pertinent part, in Normandy, the Ardennes, the 
Rhineland, Northern France, and Central Europe, and was 
decorated with the EAME Theatre Ribbon, a Silver Service 
Star, the American Theatre Ribbon, the World War II Victory 
Ribbon, and the Good Conduct Medal.  His service medical 
records are missing. 

An October 1998 VA computerized tomography of the veteran's 
temporal bones showed an impression of normal right petrous 
bone, previous surgery of the left petrous bone with 
resultant large cavity in the antrum, widening of the 
epitympanic recess, and demineralization of the roof to the 
middle fossa.  The cavity, epitympanic recess and tympanic 
cavities were opacified.  Differential diagnoses included 
granulomatous tissues versus recurrent cholesteastoma.  

In December 1993, a private audiologist reported the 
veteran's history of combat in World War II with close 
proximity to the tanks he provided security for, even while 
they were firing 96 mm. guns.  He also described being 
subjected to loud noise of incoming enemy fire, including 
exploding heavy artillery shells. The diagnosis was severe 
sensorineural hearing loss in the right ear and a profound 
mixed hearing loss in the left ear.  After reviewing the 
history and noting potential noise levels, it was said to be 
as likely as not that the veteran's hearing loss was the 
result of in-service noise exposure.  

On VA audiological examination in March 2004, the veteran 
repeated his history of in-service acoustic trauma and added 
that as a civilian he had worked as a welder for more than 25 
years without hearing protection.  He had sustained an on the 
job injury which necessitated a surgery in his left ear.  A 
cholesteastoma grew into the left tympanic attic and this was 
surgically removed.  The veteran also acknowledged the use of 
guns for hunting without hearing protection.  In summary, the 
audiological findings showed mild to severe sensorineural 
hearing loss in the right ear and moderate to profound mixed 
hearing loss in the left ear with a rather sizable conductive 
component.  Middle ear function was normal bilaterally.  The 
examiner reported that he had read the claims file but found 
little to help the veteran's claim.  It was noted that the 
veteran had a lot of noise exposure in civilian life and that 
trauma of the ear on the job probably caused the bulk of the 
left ear hearing loss.  While it was felt that there was no 
documentation to support service connection for defective 
hearing, there was lots of evidence to suggest that it was 
not service-connected.  


Analysis

Initially, the Board notes that the veteran's hearing loss 
clearly meets minimum criteria for severity of hearing loss 
for service connection purposes.  See 38 C.F.R. § 3.385.

In sum, the veteran experienced bilateral acoustic trauma in 
combat in service.  He thereafter worked as a welder for over 
25 years without ear protection, wherein he had a work 
related injury to his left ear which required removing a 
cholesteastoma from that ear, which probably caused the bulk 
of the hearing loss in that ear.  While the Board is 
cognizant that the private audiologist felt that the 
veteran's bilateral defective hearing was as likely as not 
related to noise exposure in service, this examiner was 
apparently unaware of the veteran's long history of post-
service acoustic trauma and his work related injury to his 
left ear.  As such, his report is not as reliable as that of 
the VA examiner's.  The VA examiner, while clearly aware that 
the veteran had experienced acoustic trauma in and after 
service, explicitly found it less likely than not that that 
the veteran's current defective hearing was incurred in 
service.  There also has been no continuity of symptomatology 
shown or other evidence which would permit an inference or 
presumption that the veteran's hearing loss began in service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  As such, the 
preponderance of the evidence is against the claim and it 
must be denied.  See 38 U.S.C.A. § 5107.  

The Board is sympathetic to the veteran's contention that he 
served in combat and that therefore his acoustic trauma 
therein should be conceded, and it is.  The Board accepts the 
veteran's contention that he served in combat, and thus, the 
veteran's lay testimony alone may establish the occurrence of 
the acoustic trauma.  See 38 U.S.C.A. § 1154(b).  However, 
the preponderance of the evidence is against the claim that 
this trauma represented the beginning of his current 
defective hearing.  Ibid.

It is also noted that when service medical records are lost 
or missing, VA has a heightened obligation to satisfy the 
duty to assist.  In this case, the veteran's records appear 
to have been destroyed in the fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  Under 
such circumstances, the Court has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

However, no presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply an "adverse presumption " 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  In the instant case, 
the VA examination is the most competent medical evidence of 
record, and it is clearly against the claim.  The other 
medical evidence, as explained, is less reliable.  Competent 
and reliable medical evidence of record in favor of the claim 
would be required to allow this claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where, after 
consideration of all of the evidence for and against the 
claim, the preponderance of the evidence is against the 
claim, it must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral defective hearing is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


